Laramore, Judge,
concurring:
I concur with the ma j ority’s conclusion that plaintiff should recover on the basis of the majority opinion. I also concur with the majority that a supplemental agreement resulted. However, I would prefer that plaintiff’s damages should be *684measured under the clause of the contract which provides for a termination for the convenience of the Government. This is in accordance with my concurring opinion in the cases of John Reiner & Co. v. United States, 163 Ct. Cl. 881, 325 F. 2d 438 (1963), cert. denied, 311 U.S. 931 (1964), and Brown & Son Electric Co. v. United States, 163 Ct. Cl. 465, 325 F. 2d 446 (1963).